Judgment, Supreme Court, Bronx County (Roger S. Hayes, J.), rendered March 30, 2001, convicting defendant, after a nonjury trial, of manslaughter in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility and its evaluation of conflicting expert testimony. There was extensive proof, including medical evidence as well as statements and conduct by defendant evincing a consciousness of guilt, that warranted the conclusion that defendant caused the death of his two-month-old son by violently shaking him, and that he did so recklessly (see Penal Law § 15.05 [3]).
We perceive no basis for reducing the sentence.
Defendant’s remaining argument is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur—Andrias, J.E, Marlow, Sullivan, Ellerin and Nardelli, JJ.